Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 discloses: “a plurality of mist guides”. However, this same limitation is already disclosed in claim 1. As such, this is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one type of “plurality of mist guides”. For examination purposes, Examiner will interpret the limitation as: said plurality of mist guides.
	Similarly, claim 2 also discloses: “a conical spiral shape” and “first and second spiral surfaces”, which are also considered double inclusion for the same reason as stated above. 
	Claim 3 discloses “a mist generating unit” twice. Once in line 1 and again in line 3. This is considered double inclusion, which renders the claim indefinite. 
	Claim 3 recites the limitation "the outflow passage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 discloses: “a mist guide” and “a conical spiral shape”. These are considered double inclusion because independent claim 3 already discloses a mist guide and a conical shape. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Lin et al (U.S. 2017/0252758) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lin et al (U.S. 2017/0252758) in view of Ellis (U.S. 1,601,724).
Regarding claim 1, Lin teaches a shower head (seen in Fig 1), comprising: 
a shower main body (1) including an inflow passage (defined at inlet 11) into which a liquid is caused to flow, and an outflow passage (defined downstream of 11 all the way to outlets 43) through which the liquid having flowed into the inflow passage is caused to flow out (as seen in Fig 5), the inflow passage being opened to one end of the shower main body (inlet 11 is open to the back of the shower body 1), the outflow passage being opened to the other end of the shower main body (outlet passage open to the front of the shower body 1); 
a shower nozzle (seen in Fig 5) mounted to the other end of the shower main body (as seen in Fig 6); and 
a mist generating unit (defined by outlet bodies 4) arranged on the shower nozzle (as seen in Fig 1-5), and configured to form the liquid, which is caused to flow out through the outflow passage (as seen in Fig 5-6), into a mist of liquid droplets (mist illustrated in Fig 5), the mist generating unit including: 
a plurality of mist throttle holes (43), which are formed to pass through the shower nozzle and communicate to the outflow passage (holes 43 are part of the outlet passage, as interpreted above); and 
a plurality of mist guides (defined by diverters 3, as seen in Fig 3), which are each formed into a conical spiral shape (as seen in Fig 5, the guides 3 have a decreasing cross-section from upstream to downstream, i.e. they have a conical shape), and each include a plurality of spiral surfaces (31) each having the same spiral shape (31 are disclosed as spiral grooves), 
wherein the mist throttle holes are each formed into a conical hole passing through the shower nozzle and having a diameter gradually reducing from the outflow passage side (as seen in Fig 5, the outside surface of the portion that defines mist throttle holes 43 is conically shaped, the conical shape passes through the shower nozzle thus defining a conical hole, as seen in Fig 6 and shown below), 
wherein the spiral surfaces are arranged between a cone bottom flat surface (shown below) and a cone upper surface (shown below) of each of the mist guides to cross a cone side surface of each of the mist guides (as seen in Fig 3, the spiral surfaces are defined from a flat bottom to a cone upper surface and rotate around a cone side surface, i.e. they cross the side surface), and are each formed into a spiral shape having a diameter gradually reducing from the cone bottom flat surface toward the cone upper surface (as shown below, the spiral shape goes from a wide diameter to a narrow diameter from bottom surface to upper surface), 
wherein each of the mist guides is inserted into each of the mist throttle holes from the cone upper surface with a gap (gap defined by chamber 41, as seen in Fig 5) between the cone side surface and a conical inner peripheral surface (peripheral surface of 41) of each of the mist throttle holes (as seen in Fig 5), 
wherein each of the mist guides is fitted in each of the mist throttle holes so as to define a plurality of mist flow passages (passages defined in between 31 and 41) each having a spiral shape between the spiral surfaces, the conical inner peripheral surface, and the cone side surface (there’s a plurality of mist guides 3, which include throttle holes and mist passages, conical inner peripheral surfaces and cone side surfaces, as seen in Fig 1), and 
wherein the mist flow passages are opened into each of the mist throttle holes and communicate with the outflow passage (as seen in Fig 5).
Alternatively, regarding the conical shape of the mist guides, Ellis teaches an atomizing nozzle that includes a conical guide 5 and a conically shaped spiral surfaces (defined at cone 6), as seen in Figs 1-3. 
Convergingly-shaped mist guides and spiral surfaces were known in the art, as evidenced by Lin, while conically-shaped guides and spiral surfaces were known in the art as evidence by Ellis. One of ordinary skill in the art could have substituted the shapes of Lin with the conical shapes of Ellis by known methods. Examiner notes that changes in shape affect the characteristics of the fluid dispensed by the nozzle, i.e. its shape is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different shapes to meet any desired dispensing characteristic.
Note: all references made in parenthesis hereafter are referencing Lin, unless otherwise stated.
Regarding claim 2, Lin and Ellis teach the shower head according to claim 1, wherein the mist generating unit includes said plurality of mist guides (defined by diverters 3, as seen in Fig 3), which are each formed into a conical spiral shape (as seen in Fig 5, the guides 3 have a decreasing cross-section from upstream to downstream, i.e. they have a conical shape; alternatively the mist guides are conical as modified by Ellis), and each include first and second spiral surfaces each having the same spiral shape (there are two spiral surfaces, since there are two spirals 31, as seen in Fig 3, 
wherein the first and second spiral surfaces are arranged between the cone bottom flat surface and the cone upper surface to cross the cone side surface of each of the mist guides (as seen in Fig 5 and shown below), 
wherein the first and second spiral surfaces are arranged so as to be point symmetrical with respect to a cone center line of each of the mist guides (as seen in Fig 3, the spirals are symmetrical around 33), 
wherein the first and second spiral surfaces are each formed into a spiral shape having a diameter gradually reducing from the cone bottom flat surface toward the cone upper surface (as shown below), 
wherein each of the mist guides is inserted into each of the mist throttle holes from the cone upper surface with the gap between the cone side surface and the conical inner peripheral surface of each of the mist throttle holes (as seen in Fig 5), 
wherein each of the mist guides defines first and second mist flow passages each having a spiral shape between the first and second spiral surfaces, the conical inner peripheral surface, and the cone side surface (mist flow passages defined between 31 and 41, which include the spiral surfaces, peripheral surfaces and cone side surface), and 
wherein the first and second mist flow passages are opened into each of the mist throttle holes and communicate with the outflow passage (as seen in Fig 5 and 6).  

Regarding claim 3, Lin teaches a mist generating unit (defined by outlet bodies 4), comprising: 
a shower nozzle (seen in Fig 5); and 
said mist generating unit arranged on the shower nozzle (as seen in Figs 1-5, the unit 4 is in the shower nozzle seen in Fig 5), and configured to form the liquid having flowed out through an outflow passage (defined downstream of inlet 11 all the way to outlets 43) into a mist of liquid droplets (as seen in Fig 5), the mist generating unit including: 
a mist throttle hole (43), which is formed to pass through the shower nozzle, and communicates with the outflow passage (hole 43 is part of the outlet passage, as interpreted above); and 
a mist guide (defined by diverter 3, as seen in Fig 3), which is formed into a conical spiral shape (as seen in Fig 5, the guides 3 have a decreasing cross-section from upstream to downstream, i.e. they have a conical shape), and includes a plurality of spiral surfaces (31) having the same spiral shape (31 are disclosed as spiral grooves), 
wherein the mist throttle hole is formed into a conical hole passing through the shower nozzle and having a diameter gradually reducing from the outflow passage side (as seen in Fig 5, the outside surface of the portion that defines mist throttle holes 43 is conically shaped, the conical shape passes through the shower nozzle thus defining a conical hole, as seen in Fig 6 and shown below), 
wherein the spiral surfaces are arranged between a cone bottom flat surface (shown below) and a cone upper surface (shown below) of the mist guide to cross a cone side surface of the mist guide (as seen in Fig 3, the spiral surfaces are defined from a flat bottom to a cone upper surface and rotate around a cone side surface, i.e. they cross the side surface), and are each formed into a spiral shape having a diameter gradually reducing from the cone bottom flat surface toward the cone upper surface (as shown below, the spiral shape goes from a wide diameter to a narrow diameter from bottom surface to upper surface), 
wherein the mist guide is inserted into the mist throttle hole from the cone upper surface with a gap (gap defined by chamber 41, as seen in Fig 5) between the cone side surface and a conical inner peripheral surface of the mist throttle hole (as seen in Fig 5), 
wherein the mist guide is fitted in the mist throttle hole so as to define a plurality of mist flow passages (passages defined in the space between 31 and 41) each having a spiral shape between the spiral surfaces, the conical inner peripheral surface, and the cone side surface (mist flow passages include a spiral shape between the spiral surfaces, the conical inner peripheral surface, and the cone side surface, as seen in Fig 5), and 
wherein the mist flow passages are opened into the mist throttle hole (as seen in Fig 5, the mist flow passages open into throttle hole 43), and communicate with the outflow passage (as seen in Fig 5, 43 defines the downstream end of the outflow passage).  
Alternatively, regarding the conical shape of the mist guides, Ellis teaches an atomizing nozzle that includes a conical guide 5 and a conically shaped spiral surfaces (defined at cone 6), as seen in Figs 1-3. 
Convergingly-shaped mist guides and spiral surfaces were known in the art, as evidenced by Lin, while conically-shaped guides and spiral surfaces were known in the art as evidence by Ellis. One of ordinary skill in the art could have substituted the shapes of Lin with the conical shapes of Ellis by known methods. Examiner notes that changes in shape affect the characteristics of the fluid dispensed by the nozzle, i.e. its shape is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different shapes to meet any desired dispensing characteristic.
Note: all references made in parenthesis hereafter are referencing Lin, unless otherwise stated.
Regarding claim 4, Lin and Ellis teach the mist generating unit according to claim 3, 
wherein the mist generating unit includes said mist guide (defined by diverters 3, as seen in Fig 3), which is formed into said conical spiral shape, and includes first and second spiral surfaces each having the same spiral shape (there are two spiral surfaces, since there are two spirals 31, as seen in Fig 3), 
wherein the first and second spiral surfaces are arranged between the cone bottom flat surface and the cone upper surface to cross the cone side surface of the mist guide (as seen in Fig 5 and shown below), 
wherein the first and second spiral surfaces are arranged so as to be point symmetrical with respect to a cone center line of the mist guide (as seen in Fig 3, the spirals are symmetrical around 33), 
wherein the first and second spiral surfaces are each formed into a spiral shape having a diameter gradually reducing from the cone bottom flat surface toward the cone upper surface (as shown below), 
wherein the mist guide is inserted into the mist throttle hole from the cone upper surface with the gap between the cone side surface and the conical inner peripheral surface of the mist throttle hole (as seen in Fig 5), 
wherein the mist guide defines first and second mist flow passages each having a spiral shape between the first and second spiral surfaces, the conical inner peripheral surface, the cone side surface (mist flow passages defined between 31 and 41, which include the spiral surfaces, peripheral surfaces and cone side surface), and 
wherein the first and second mist flow passages are opened into the mist throttle hole and communicate with the outflow passage (as seen in Fig 5 and 6).

    PNG
    media_image1.png
    931
    635
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752